Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2232
                      Lower Tribunal No. F89-37297
                          ________________


                           Christopher Cole,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Christopher Cole, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Cole v. State, 786 So. 2d 1203, 1203 (Fla. 3d DCA

2001) (“In view of the response of the Florida Parole Commission stating that

Defendant is parole eligible, and defendant's supplemental reply, we find that

the court correctly determined that the terms of defendant's plea agreement

were satisfied.”)




                                      2